DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diana DiBerardino on 5/5/2022.

Claim 26 (Currently Amended). The apparatus of claim 25, further comprising a temperature control system thermally coupled to the electrically conductive tubing, wherein the temperature control system is configured to maintain a temperature of the structure adjacent the cleaning apparatus to within a threshold range.

Claim 38 (Currently Amended). An apparatus comprising:
an extreme ultraviolet (EUV) light source comprising:
a chamber; and
a target delivery system configured to direct a target toward an interaction region in the chamber, the target comprising matter that emits extreme ultraviolet light when it is converted into a plasma;
a structure within the chamber that includes an exposed surface; and
a cleaning apparatus near the structure and configured to remove target debris from the exposed surface of the structure without removing the structure from the chamber, the cleaning apparatus comprising:
an electrical conductor contacting a non-electrically conductive body 
wherein the cleaning apparatus is configured to electromagnetically induce an electric current at a location adjacent the non-electrically conductive body to thereby transform a material that is present in the chamber from a first state into a plasma state that includes plasma particles, at least some of which are free radicals and ions of the material,
wherein the non-electrically conductive body is configured relative to the structure such that the plasma particles come in contact with the debris on the exposed surface of the structure; and
wherein:
the structure having the exposed surface is the non-electrically conductive body;
the EUV light source includes a liner between a collector mirror and an intermediate focus; and
the structure comprises the liner, an interior surface of the liner facing the EUV light reflected from the collector mirror toward the intermediate focus and constituting the exposed structure surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882